DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendments filed 09/29/2022
Claims 1, 23 and 28 have been amended and claims 29-30 have been added
Claims 1-2, 13-15, 21-24 and 28-30 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 13-15 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Termanini (US 8,992,627).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

13-15: Termanini discloses a trial femoral
cup 6 for a reverse hip prosthesis comprising: a cup 6 having a concave surface configured to
articulate on an acetabular ball 8 present on a stem 9 extending from an inner concave surface of an acetabular cup 11, a portion of the cup engageable within a part of an acetabular cup in an internal space between the wall and the inner concave surface (fig. 2); and

a stem 7 extending from an outer surface of the cup opposite the concave surface, the stem being configured to be affixed to a proximal end of a broach or a proximal end of a femoral
implant 1 (col. 4, ll. 27-47). 

22: Termanini discloses the claimed invention as applied to claim 13, but fails to disclose a slot in the stem of the cup. Termanini ‘011 teaches wherein the trial implant further includes a slot 21 extending through a part of the stem and into an opening within the stem ([0038]; fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tool of Termanini to include the slot of Termanini ‘011 to assist in a better connection of the cup to the stem. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 23 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Auxepaudes (US 2006/0173548) in view of Termanini (US 8,992,627) in view of Loffredo (US 2017/0035571).

1, 23, 28: Gerstner discloses a surgical tray apparatus and components thereof adapted for
use in hip replacement surgery comprising:

a first set of trays 150 including tools configured for preparation of an implant surgery,
a second set of trays 150 including tools for preparing an acetabulum for implant surgery,
a third set of trays 150 configured to hold surgical instruments, and
a fourth set of trays 150 configured to hold surgical instruments ([0073] also fig. 6).

Gerstner fails to disclose surgical supplies. Auxepaules teaches a kit including a plurality of trial surgical tools used for hip replacement surgery (abstract; [0044]; fig. 7);

wherein the surgical tray apparatus further comprises a tool 35 which is removably attachable to a trial acetabular cup and,

a further tool (fig. 7) which is removably attachable to the first trial acetabular
ball [0044]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Gerstner to include the tools of Auxepaules to allow for easy access and use during a surgical procedure.

Gerstner fails to teach specific reverse hip surgical tools. Terminini teaches at least one trial implant (fig. 1) configured for sizing, locating and implanting a reverse hip acetabular cup having a stem forming a part thereof, the trial implant including:

a trial acetabular cup 11 to which may be removably affixed a trial acetabular ball 8, the trial acetabular cups having a hemispherical outer surface configured to fit in a prepared surface of an acetabular bone 2; and 
an inner concave surface (fig. 1); and 
the outer and inner surfaces having optional through openings 12; 
the inner concave surface having a stem 9 extending from the bottom thereof and within the trial acetabular cup, and an internal space 16 between the stem and the inner concave surface which internal space receives a part of a first trial femoral cup 6 (col. 4, ll. 47-59), and a trial acetabular ball 8;

a femoral cup 6 for use with the reverse hip prosthesis and a tool configured to be removably affixed to a trial implant wherein the implant include:

a first trial femoral cup 6 configured to be temporarily affixed to the proximal end of a broach or of a femoral implant, the first trial femoral cup having base portion and a concave portion configured to articulate on a first trial acetabular ball removably mounted on the threaded stem of trial acetabular cup, the base portion having an opening within which a part of a femoral implant may be engaged to temporarily affix the first trial femoral cup to
the femoral implant (col. 4, ll. 27-47; fig. 2); and,

said trial femoral cups having a stem 7 and a concave portion configured to articulate on a first trial acetabular ball removably mounted on a stem of a trial acetabular cup, 

wherein the stem may be engaged within a part of a femoral implant 2 to temporarily affix the trial femoral cup to the femoral implant (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Auxepaules to include the tools of Termanini to allow for easy access of these tools during a surgical procedure.

Gerstner-Auxepaules-Termanini fail to disclose a threaded stem having a corresponding threaded ball portion. Loffredo teaches a stem 9 extending through the bottom of the acetabular cup 12, the stem being internally threaded and having a height from an open end to the threads wherein each of having a threaded portion having threads configured to engage corresponding mating threads of the internally threaded stem of a trial acetabular cup such that when fully engaged a part of the first trial acetabular balls abut the open end [0050-0051]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tools of the tool kit in Gerstner-Auxepaules-Termanini to include the threaded connection of Loffredo to ensure and maintain mating of the tools while in use.

29-30: Gerstner-Auxepaules-Termanini-Loffredo discloses the surgical tray apparatus of claim 1, wherein the exterior of the internally threaded stem 9 of the trial acetabular cup 11 is smooth between the open end and the bottom surface of the inner concave surface, and wherein the length of the internally threaded stem of each of the trial acetabular cup is the same (Termanini; fig. 7) wherein Loffredo teach an internally threaded stem ([0050-0051]).

Claim(s) 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Auxepaudes (US 2006/0173548) in view of Termanini (US 8,992,627) in view of Loffredo (US 2017/0035571) Bertazzoni (2011/0186456) in view of Kelley (US 2014/0128987).

2, 24: Gerstner-Auxepaules-Termanini-Loffredo discloses the surgical tray apparatus of claim 1, 23, having surgical tools but fails to disclose a hammer. Bertazzoni teaches including a hammer 56 for pounding a broach into the femur [0050]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the kit of Gerstner-Auxepaules-Termanini-Loffredo to include the tools of Bertazzoni to provide proper tooling at a convenience.

Gerstner-Auxepaules-Termanini-Loffredo fails to disclose a box tool. Kelley teaches a
box osteotome [0092];

a T-handle 52 configured for connection to the proximal end of the reamer [0037],
[0112];
a reamer having a distal end capable of having a right and left handle attachment for
insertion into a femur and a proximal end [0017]. It would have been obvious to one having
ordinary skill in the art at the time of the invention to modify the tool kit of Gerstner-Auxepaules-Termanini-Loffredo to include the hip implant tools of Kelley to ensure proper placement and tools for a proper hip surgical procedure.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Auxepaudes (US 2006/0173548) in view of Termanini (US 8,992,627) in view of Loffredo (US 2017/0035571) in view of Termanini (US 2014/0156011).


21: Gerstner-Auxepaules-Termanini-Loffredo discloses the claimed invention as applied to claim 1, but fails to disclose a slot in the stem of the cup. Termanini ‘011 teaches wherein the trial implant further includes a slot 21 extending through a part of the stem and into an opening within the stem ([0038]; fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tool of Gerstner-Auxepaules-Termanini-Loffredo to include the slot of Termanini ‘011 to assist in a better connection of the cup to the stem. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735     

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735